EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Norman Lee on 6/17/2022

The application has been amended as follows: 

a.	Claim 1, line 15 is amended from 
			“wherein the plunger is configured to contact with the replaceable cartridge.” 
to
--wherein the plunger is configured to contact with the replaceable cartridge, and
wherein the plunger is configured to slide between a first position at which the front edge of the plunger body is aligned with front ends of the first plunger guard and the second plunger guard and a second position at which the front edge of the plunger body is located at a rear of the front ends of the first plunger guard and the second plunger guard. --

b.	Claim 3, line 1 is amended from “The handle assembly of claim 2,” 
to – The handle assembly of claim 1, --
 
c. 	Claim 17 is amended from
 “The handle assembly of claim 1, wherein: 
	the plunger slides between a first position at which the front edge of the plunger body is aligned with the front ends of the first plunger guard and the second plunger guard and a second position at which the front edge of the plunger body is located at a rear of the front ends of the first plunger guard and the second plunger guard;

to
--The handle assembly of claim 1, wherein: 



d. Claim 19 is amended from
 “The handle assembly of claim 1, wherein the front edge of the plunger body has a curvature similar to a curvature of front ends of the first and second plunger guards.”
to
-- The handle assembly of claim 1, wherein the front edge of the plunger body has a curvature similar to a curvature of the front ends of the first and second plunger guards. --

	e. Claims 7-9 are no longer considered withdrawn.

	f. Claim 2 is cancelled.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or disclose a handle assembly configured to be coupled to a replaceable cartridge having a plunger configured to slide between a first position at which the front edge of the plunger body is aligned with front ends of the first plunger guard and the second plunger guard and a second position at which the front edge of the plunger body is located at a rear of the front ends of the first plunger guard and the second plunger guard in combination with the limitations as set forth in claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339. The examiner can normally be reached M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA M LEE/Primary Examiner, Art Unit 3724